     Case 2:20-cv-00096-LGW-BWC Document 10 Filed 12/04/20 Page 1 of 2



                                                                                                 FILED
                                                                                      John E. Triplett, Acting Clerk
                                                                                       United States District Court
                       IN THE UNITED STATES DISTRICT COURT                         By CAsbell at 3:44 pm, Dec 04, 2020
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               BRUNSWICK DIVISION


 JOSEPH DARREL BARNHILL,

                Plaintiff,                                   CIVIL ACTION NO.: 2:20-cv-96

         v.

 ANDREW SAUL, Commissioner of Social
 Security,

                Defendant.


                                            ORDER

        This matter is before the Court on Plaintiff’s Motion for Extension of Time to Serve and

for the Reissuance of Summonses. Doc. 8. Plaintiff requests an additional 30 days’ time to

serve the United States Attorney, the Office of Regional Chief Counsel, and the United States

Attorney General. Plaintiff cites his counsel’s efforts to contact the United States Marshals

Service regarding the status of service. Id. at 1–2. Plaintiff also asks this Court to direct the

Clerk of Court to reissue the summonses in this case so he can effectuate service himself. Id. at

2.

        Upon review, the Court GRANTS in part and DENIES in part Plaintiff’s Motion. This

Court granted Plaintiff in forma pauperis status, doc. 6, and directed the United States Marshals

Service to serve Defendant, the United States Attorney General, and the United States Attorney

for the Southern District of Georgia. Doc. 7. The United States Marshals Service notified

Plaintiff it has not received any returns in this case and asked whether he would like a second

attempt made. Doc. 8-1 at 2. The United States Marshals Service should effectuate service.
  Case 2:20-cv-00096-LGW-BWC Document 10 Filed 12/04/20 Page 2 of 2



This Court once again DIRECTS the United States Marshals Service to serve Defendant, the

United States Attorney General, and the United States Attorney for the Southern District of

Georgia. The Court provides another 30 days for the United States Marshals Service to

effectuate service, up to and including January 14, 2021. Plaintiff has demonstrated diligence

in pursuing service of process and is under no obligation to serve summonses at this time.

Furthermore, any failure to have service effectuated by this extended deadline shall not be

attributed to Plaintiff, and if service is effectuated during this extended period, service will be

deemed timely.

       SO ORDERED, this 4th day of December, 2020.




                                       ____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                  2
